TEXAS PETROCHEMICALS INC. 5151 San Felipe, Suite 800 Houston, TX 77056 February 13, 2009 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549 Attention:Dietrich King Re:Texas Petrochemicals Inc. Registration Statement on Form 10-12G (File No. 000-53534) Ladies and Gentlemen: Texas Petrochemicals Inc. (the “Company”) hereby requests the withdrawal of its Registration Statement on Form10-12G (the “Original Form 10”) filed by the Company with the Securities and Exchange Commission on December 19, 2008 and amended on February 4, 2009, under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).The Company intends to file a replacement Registration Statement on Form10 (the “New Form 10”) as soon as possible. The Original Form10 is being withdrawn and replaced with the New Form 10 in order to prevent the Original Form10 from automatically becoming effective on February 17, 2009 pursuant to Section12(g)(1) of the Exchange Act. If you have any questions regarding this request for withdrawal, please contact Christopher Artzer, Vice President, General Counsel and Secretary of the Company at (713) 475-5201. Very truly yours, TEXAS PETROCHEMICALS INC. By:/s/Charles Shaver Name: Charles Shaver Title:President and Chief Executive Officer
